U4/U7/ZU2U 16:5U FAX                                                                                li1003



                                               ORICINia                                                 04/08/2020



                                                                                                    Case Number: DA 19-0273




                       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                DA 19-0273                           FILED
                                                ***** *                               APR 0 8 2020
                                                                                   Bowen Greenwood
                                                                                 Clerk of Supreme Court
          STATE OF MONTANA                           )                              State of Montana
                                                     )      ORDER GRANTING
                        Plaintiff Appellee,          )            APPELLANT'S
                                                     )            MOTION FOR
                        -vs-                         )      EXTENSION OF TIME TO
                                                     )   FILE PETITION FOR REHEARING
          RANDY S. LAEDEKE,                          )
                                                     )
                        Defendant Appellant.         )


          Appellant has flied a motion for a one day extension of time from April 8.2020 to April

          9,2020,to filc and serve his PETITION FOR REHEARING on his MOTION FOR

          RELIEF FROM DISTRICT COURT ORDER DENYING MOTION FOR STAY OF

          EXECUTION PENDING TFIE OUTCOME OF APPEAL in the above-entitled matter.

          For good cause shown;

                IT IS HEREBY ORDERED THAT Appellant is granted an extension to April 9,

          2020,to file his PETITION FOR REHEARING of his Motion FOR RELEIF FROM

          THE DISTRICT COURT'S ORDER DENYING APPELLANT'S MOTION FOR STAY

          OF EXECUTION PENDING THE OUTCOME OF APPEAL.


                Dated this            day of April, 2020.